IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,803-01


EX PARTE KAYLA MOODY HARRIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM YOUNG COUNTY



 Meyers, J., filed a statement dissenting to the denial of the application for
writ of habeas corpus.


STATEMENT



	I feel that there is enough information in Applicant's co-defendant's affidavit for
us to at least file and set this case to make a determination regarding whether to grant a
new trial on factual innocence.  There is a possibility that the Applicant in this case is
innocent and she is faced with the problem that although she may have received adequate
representation at her trial, the reality is that she may not have committed a crime and she
wants now to bring forth additional evidence to support her claim.  I would file and set
this case to determine whether there are facts that would indicate her innocence and
warrant a new trial.

							Meyers, J.

Filed: April 2, 2008
Do Not Publish